Title: From Thomas Jefferson to —— Wernecke, 19 November 1786
From: Jefferson, Thomas
To: Wernecke, Wilhelm Ludwig



Sir
Paris Nov. 19. 1786.

I have received the favor which you did me the honor to address me on the subject of your brother deceased in Virginia. As the French Consul who resides there will […] in his power […] to do what may be necessary for in This instance, I have inclosed him your letter and noted my request to him to interest himself in it. As soon as [I am able to give you] any information on the subject I will communicate it to you with very great pleasure. In the mean [time] I have the honor to be Sir Your most obedient humble Servant,

Th: Jefferson

